ON PETITION FOR REHEARING
PER CURIAM.
Appellants’ petition for rehearing refers to the fact that our opinion did not deal expressly with a third point made in appellants’ brief which presented a contention that the jury was unduly influenced by certain factors. That point was considered by this court and found to be without merit. A further ground of the petition pointed out that our opinion said the driver of a third car, which stopped for the red light on the west side of the intersection, heard the noise of the car approaching from the south. In that respect our opinion was inaccurate. According to the record, the driver of that third car said he did not hear the sound of the approaching car but said he saw its lights. A bystander, a taxi driver who was alongside his parked cab at the southeast corner of the intersection was *340the one who said he heard the noise of the car approaching from the south.1 The other grounds of the petition for rehearing have been considered by the court. Except for a modification to state that the driver of the eastbound car at the intersection was warned of the approach of the car from the south by its lights rather than by the sound, we adhere to our opinion filed April 17,1962, and the petition for rehearing is denied.

. His testimony included the following: “ * * * I opened my right-hand door and was standing with my arm propped up on the door when I heard this noise coming down the Boulevard, coming north on Biscayne. Q What type of noise was that? A Well, it was more like a Diesel truck than it was an automobile. Q Did you look in the direction from which that noise was coming? A I did. Q What did you see? A I saw a white automobile. It turned out to be a Packard coming at a very high rate of speed, run the light at 78th Street. There was a cab on the east side and a cab on the west side of 79th Street. One was going west and one was going east. I seen the car was going to run the light from the speed that she was making. I didn’t know at the time it was a woman driving it, but the speed of the car — I hollered, but my hollering didn’t seem to do any good. The cab that was approaching the Boulevard going west started up when the light changed and he was about halfway into the intersection when the car going north —which was the Packard driven by a woman — hit him between the rear bumper and his back door, * * *